—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 25, 1995, which granted a motion by assigned counsel to discontinue as abandoned appeals from two judgments of the Supreme Court, Queens County, both rendered April 8, 1993, and dismissed the appeals.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Altman, J.P., Krausman, Goldstein and Friedmann, JJ., concur.